DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/07/2022 has been entered.
Examiner Note
 Applicant states that this application is a divisional application of the prior-filed application no. 16/097,711. However, this application appears to claim only subject matter directed to an invention that is neither independent nor distinct from that claimed in the prior application; and the prior application was not subjected to a restriction requirement. Accordingly, this application cannot be a divisional application.
Claim objections
Claim 1 is objected to because of the following informalities:  delete “has" and replace with - - is- - before “a bell shape”. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of U.S. Patent No. 10,871,442 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other because the claims of the parent case "anticipate" (I.E.: they are broader) than the claims of the child application.
16/949,073
U.S. Patent No. 10,871,442 B2
1. A protection device for an oil-smoke sensor comprising: a protection housing having an external wall, a first end, a second end, and an inner chamber; the first end having a first opening for receiving a probe of the oil-smoke sensor and in communication with the inner chamber; a second opening is disposed on the second end and in communication with the inner chamber, the second opening being opposed to the first opening; an inner diameter of the inner chamber varies along a length of the inner chamber and the inner chamber having an internal wall not being parallel to the external wall of the protection housing; N baffles are disposed in the inner chamber communicated with the first opening and the second opening, and each baffle is provided with a through hole, wherein N is a natural number greater than or equal to 1; when N is greater than or equal to 2, the through holes in every two adjacent baffles have different opening diameters.
1. A protection device for an oil-smoke sensor comprising: a protection housing having a first end, a second end, and an inner chamber; the first end having a first opening for receiving a probe of the oil-smoke sensor and in communication with the inner chamber; a second opening is disposed on the second end and in communication with the inner chamber; wherein an inner physical diameter of the inner chamber varies along a length of the inner chamber; at least one pair of opposite baffles are disposed on the inner wall of the inner chamber in communication with the first opening and the second opening, wherein a through-hole is defined on each of the at least one pair of opposite baffles, and the through-holes are aligned; wherein when at least two pairs of opposite baffles are disposed on the inner wall of the inner chamber, the through-holes formed between every two adjacent pairs of baffles have different diameters.
2. The protection mechanism of claim 1, wherein the protection housing has a cylindrical shape.
2. The protection device of claim 1, wherein the protection housing has a cylindrical shape, and the inner chamber in the protection housing also has a cylindrical shape.
3. The protection mechanism of claim 1, wherein the inner diameter of the inner chamber in communication with the first opening and the second opening is sequentially decreased and increased N times, wherein N is a natural number equal to or greater than 1.
3. The protection device of claim 1, wherein the inner physical diameter of the inner chamber in communication with the first opening and the second opening is sequentially decreased and increased at least once.
8. The protection mechanism of claim 1, wherein the tubular wall of the protection housing has a variable thickness, so that the inner chamber communicated with the first opening and the second opening has a variable inner diameter.
5. The protection device of claim 1, wherein the tubular wall of the protection housing has a variable thickness, so that the inner chamber communicated with the first opening and the second opening has a variable inner diameter.


Allowable Subject Matter
Claims 4-7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2855   


/JOHN FITZGERALD/            Primary Examiner, Art Unit 2855